

117 S2367 IS: Frederick Jobs and Historic Preservation Training Center Land Acquisition Act
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2367IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Cardin (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to acquire land in Frederick County, Maryland, for the Historic Preservation Training Center of the National Park Service, and for other purposes.1.Short titleThis Act may be cited as the Frederick Jobs and Historic Preservation Training Center Land Acquisition Act.2.DefinitionsIn this Act:(1)CenterThe term Center means the Historic Preservation Training Center and related facilities of the National Park Service in Frederick County, Maryland.(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.3.Acquisition of land for administrative purposes of Historic Preservation Training Center(a)In generalTo further develop the Center in accordance with section 305306 of title 54, United States Code, the Secretary may acquire not more than 20 acres of land or interests in land in Frederick County, Maryland, for the Center for the purpose of supporting the physical space, program initiatives, and workforce development capacity of the Center.(b)Method of acquisitionLand or an interest in land for the Center may only be acquired under subsection (a) by donation, transfer, exchange, or purchase from a willing seller using donated or appropriated funds.(c)Administration of acquired landOn acquisition of land or an interest in land for the Center under subsection (a), the acquired land or interest in land shall be administered by the Secretary for the purpose described in subsection (a).4.Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this Act.